Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Monica Kitts on 9/3/21.
The application has been amended as follows: 

4.	(Currently amended)	 The method of claim 1, wherein the fusion polypeptide comprises
(a)	a domain capable of eliciting an immune response comprising the amino acid sequence from aa.41 to aa.51 in SEQ ID NO:2, and 

(b) a Listeria phagolysosomal escape domain encoded by a nucleic acid molecule selected from 

(i) a nucleotide sequence comprising nucleotides 211-1722 as shown in SEQ ID No.1, 

(ii) a nucleotide sequence which encodes the same amino acid sequence as the sequence from (i), and 

with a full length complement of 0.2 X or 1X SSC and 0.1% SDS at a temperature of 55 - 68° C.

8.	(Currently amended)	The method of claim 1 wherein said human subject is a patient with newly diagnosed or recurrent bladder carcinoma who has not been treated previously with standard BCG.

9.	(Currently amended)	The method of claim 1 wherein said human subject is a patient with recurrent bladder carcinoma 
who has been treated previously with standard BCG.

Status of Claims
Claims 1-15 and 17-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/          Primary Examiner, Art Unit 1645